Citation Nr: 1512640	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected lung cancer, status post right lobectomy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970 and from January 1973 to January 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina under cover letter from the VA RO in Atlanta, Georgia.  That rating decision, in part, granted service connection for lung cancer, status post right lobectomy, and assigned a 100 percent disability rating effective April 28, 2008 and a 30 percent disability rating effective October 1, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal being from the initial ratings assigned to disabilities upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed his claim for service connection in April 2008.  The February 2009 rating decision on appeal granted service connection for the Veteran's lung cancer, status post right lobectomy, and assigned a 100 percent disability rating effective April 28, 2008 and a 30 percent disability rating effective October 1, 2008.  

The Veteran's lung cancer is rated under Diagnostic Code 6819 for malignant neoplasms of respiratory system.  That Diagnostic Code specifically states that a "rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter. If there has been no local recurrence or metastasis, rate on residuals."  38 C.F.R. § 4.97, Diagnostic Code 6819, Note.  

The December 2008 VA Compensation and Pension examination report noted that the Veteran required a right lobectomy in March 2008 to treat his lung cancer; there was not a recurrence of the cancer.  Based on this report, the RO assigned a 30 percent disability rating based on the residuals of the right lobectomy effective October 1, 2008.  

The post-surgical residuals of a lobectomy are rated as restrictive lung disease under Diagnostic Code 6844.  The criteria for assigning disability ratings are found under the General Rating Formula for Restrictive Lung Disease which is used for Diagnostic Codes 6840 through 6845 and allows for the assignment of disability ratings of 10, 30, 60, or 100 percent.  See, 38 C.F.R. § 4.97, Diagnostic Code 6844, General Rating Formula for Restrictive Lung Disease.  

There are two VA Compensation and Pension examinations of record which relate to the Veteran's service-connected lung cancer and post-operative right lobectomy residuals.  One was conducted in December 2008, and the other was conducted in November 2009.  Review of both of these examination reports reveals that the pulmonary function test (PFT) results, which are used to assign disability ratings under Diagnostic Code 6844, are incomplete.  The PFTs noted in the examination reports do not contain percentage values for "Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB))."  This is a necessary PFT value which is required to properly apply the rating criteria.    

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

A September 2010 private PFT report contains a DLCO (SB) value which appears to indicate that the Veteran's right lung disability is worse than currently rated.  This also requires remand.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased initial rating for his service-connected lung cancer, status post right lobectomy.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must attempt to obtain all pertinent VA records not already of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to ascertain the current level of severity of his service-connected lung cancer, status post right lobectomy.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All testing must be performed.  All applicable PFT values necessary under the rating criteria for restrictive lung disease must be obtained including:  FEV-1, FEV-1/FVC, and DLCO (SB)).  The examination must also indicate maximum exercise capacity in ml/kg/min oxygen consumption; whether cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension are present along with noting whether there are episodes of acute respiratory failure, or the Veteran requires outpatient oxygen therapy.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




